                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

RONNIE BEE CISLO,                                    )
                                                     )
                              Petitioner,            )
                                                     )
                         v.                          )        No. 1:18-cv-02870-SEB-TAB
                                                     )
DUSHANE ZATECKY,                                     )
CURTIS HILL,                                         )
                                                     )
                              Respondents.           )

                ORDER GRANTING UNOPPOSED MOTION TO DISMISS
                     AND DIRECTING ENTRY OF JUDGMENT

       The petition of Ronnie Bee Cislo for a writ of habeas corpus challenges Reception and

Diagnostic Center (RDC) disciplinary proceeding RDC 18-05-0028. The respondent has filed a

motion to dismiss arguing that because Mr. Cislo was released from the custody of the Indiana

Department of Correction (IDOC) on November 2, 2018, the restoration of earned credit time that

he sought in his petition for writ of habeas corpus could not have any impact on the duration of his

custody. Mr. Cislo has not responded to the motion to dismiss and his time to do so has passed.

For the reasons set forth below, the respondent’s unopposed motion to dismiss, dkt. [11], is

granted.

       On May 22, 2018, Mr. Cislo was found guilty of threatening in proceeding RDC 18-05-

0028. His sanctions included a written reprimand, disciplinary segregation, and the demotion of

one credit class. Dkt. 12. On September 18, 2018, Mr. Cislo filed his petition for writ of habeas

corpus challenging disciplinary proceeding RDC 18-05-0028.

       Mr. Cislo was released from the custody of the IDOC on November 2, 2018. Dkt. 12.

Prisoners in Indiana custody may not be deprived of good-time credits or of credit-earning class
without due process. Ellison v. Zatecky, 820 F.3d 271, 274 (7th Cir. 2016); Scruggs v. Jordan, 485

F.3d 934, 939 (7th Cir. 2007); see also Rhoiney v. Neal, 723 Fed. Appx. 347, 348 (7th Cir. 2018).

        “A case becomes moot when it no longer presents a case or controversy under Article III,

Section 2 of the Constitution.” Eichwedel v. Curry, 700 F.3d 275, 278 (7th Cir. 2012). A federal

court may issue a writ of habeas corpus pursuant to 28 U.S.C. § 2254(a) only if it finds the applicant

“is in custody in violation of the Constitution or laws or treaties of the United States.” Therefore,

a habeas action becomes moot if the Court can no longer “affect the duration of [the petitioner’s]

custody.” White v. Ind. Parole Bd., 266 F.3d 759, 763 (7th Cir. 2001).

       Parole is a form of custody, and under Indiana law, “parole never lasts more than two years,

or the end of the sentence, whichever comes first.” Id. (citing Ind. Code § 35-50-6-1). There is thus

a “link between good-time credits and release on parole.” Id. If the loss of good-time credits

extends the petitioner’s release date such that it extends the date on which the petitioner’s parole

ends, then the habeas petition could affect the duration of the petitioner’s custody and release to

parole does not render a petition moot. Id. But if the loss of good-time credits does not extend the

date on which parole ends, the petitioner’s release from prison to parole renders the habeas petition

moot. Id.

       Mr. Cislo is no longer in the custody of the IDOC and the trial court modified his remaining

court supervision such that his entire sentence was complete on November 2, 2018. Dkt. 11-1. As

a result, he is no longer under any kind of court supervision, probation, or parole. Because Mr.

Cislo has been released from the IDOC and his entire sentence has been served, his habeas petition

cannot affect the duration of his custody. The habeas action is moot and an action which is moot

must be dismissed for lack of jurisdiction. Accordingly, the motion to dismiss, dkt. [11], is

granted.
       Judgment consistent with this Order shall now issue.

       The clerk is directed to update the petitioner’s address on the docket consistent with the

distribution portion of this Order.

       IT IS SO ORDERED.

       3/7/2019
Date:____________                                _______________________________
                                                  SARAH EVANS BARKER, JUDGE
                                                  United States District Court
                                                  Southern District of Indiana
Distribution:

RONNIE BEE CISLO
5927 West 800 North
Michigan City, IN 46360



Marjorie H. Lawyer-Smith
INDIANA ATTORNEY GENERAL
marjorie.lawyer-smith@atg.in.gov
